EXHIBIT 10.1 AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS This Agreement and General Release of All Claims (“Agreement”) is entered into by and between Fredericus A. Colen (“You” or “Employee”) and Boston Scientific Corporation (“BSC”) as of the latest date of execution by the parties to this Agreement.You have been employed by BSC and/or one or more affiliates of BSC.BSC may discharge its obligations under this Agreement directly or through any affiliate.This Agreement shall not become effective until the Effective Date (as defined in Paragraph 8(a)(v), below).This Agreement supersedes and cancels any prior employment agreements or arrangements You may have entered into with BSC except for (i) the
